Title: To Thomas Jefferson from Robert Smith, [1 April 1802]
From: Smith, Robert
To: Jefferson, Thomas


            Sir,
              [1 Apr. 1802]
            The enclosed I have received this morning. There are some incorrect statements in it with respect to me as well as yourself. His suggestions, in his opinion, ought to be regarded as Laws.
            I have prepared the dispatches for Capt Morris and have herewith sent them for your approbation—
            RespectfullyRt Smith
          